OPINION — AG — ** SEWER LINES — LIFT STATION — PERMIT ** AS STATE COMMISSIONER OF HEALTH, HAVE THE IMPLIED IF NOT THE EXPRESS POWER (POLICE POWER), AUTHORITY TO ISSUE A PERMIT FOR THE PROPOSED CHANGES MENTIONED IN YOUR LETTER (RELOCATION OF A LIFT STATION, CHANGE IN CONTRACT), IF YOU FIND THAT IT WOULD BE IN THE PUBLIC INTEREST TO DO SO; BUT THAT YOU ARE WITHOUT AUTHORITY TO ISSUE SUCH A PERMIT " WITH A STIPULATION THAT ANY SAVINGS WOULD REVERT TO THE PARTY OR PARTIES HIRING OR CONTRACTING WITH PRIME CONTRACTOR ", THE STATE COMMISSIONER OF HEALTH BEING CONCERNED ONLY WITH THE PUBLIC HEALTH IN THE CONSTRUCTION OF SAID SEWER LINES AND FACILITIES AND HAVING NO OFFICIAL INTEREST IN THE CONTRACTURAL RELATIONS BETWEEN THE CONTRACTING PARTIES. (BIDS, CHANGE, CONSTRUCTION) CITE: 63 Ohio St. 614 [63-614], 63 Ohio St. 1.3 [63-1.3] (J. H. JOHNSON)